DETAILED ACTION

Rejoinder
Claims 1-6, 8-12, 14, 17-19, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 15-16, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Care on 04 August 2022.
The application has been amended as follows: 
1) Claim 16, first and second lines, “A method to improve the transparency of a dispersion of claim 1, and in particular (i) to reduce, even prevent:” has been replaced with --- A method to (i) improve the transparency of a dispersion of claim 1 by reducing or preventing: ---
2) Claim 16, fourth line, “the leakage of material, in particular oil(s) and/or gelling agent(s), from” has been replaced with --- the leakage of material from---
3) Claim 16, line eight, “and (ii) to maintain, even improve, the stability” has been replaced with --- and (ii) to maintain or improve the stability ---
4) The following new claim has been added:
 --- Claim 22 (New)     The method of claim 16, wherein the material comprises oil(s) and/or gelling agent(s). ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The claimed combination of ingredients provides for unexpected results not taught by the prior art. There is improved opacification of the continuous aqueous phase, improved adhesion of the drops onto packaging walls, improved drop aggregation, improved leakage, and improved stability. These conclusions are supported by the data present in the specification.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699